Title: To Benjamin Franklin from La Blancherie, 27 May 1778
From: La Blancherie, Claude-Mammès Pahin de Champlain de
To: Franklin, Benjamin


Monsieur le Docteur,
Ancien college de Bayeux rue de la HarpeLe 27. Mai. 1778
Tout est presque perdu, si vous n’avez la bonté de venir à notre secours et c’est pour le coup qu’il faut que je me jette à vos pieds. Mes ennemis enragés de la part que l’Académie des Sciences prenoit à mon établissement et de l’autorité qu’elle alloit lui donner par votre rapport, se sont glissé auprès de plusieurs Académiciens, et enfin on leur a persuadé qu’ils ne devoient se mêler à rien de ce qui me regarde, de maniere qu’ils s’assemblent aujourd’hui, quasi pour desavouer les démarches qu’on a fait à cet égard jusqu’à cette heure. Et c’est ainsi que me mettant dans le cas de ne pouvoir m’appuyer d’aucun témoignage auprès du gouvernement, ils pensent voir détruire cet établissement contre lequel on est si acharné . . .  et c’est ainsi que périra l’ouvrage de deux ans et demi, le fruit d’un travail et d’une activité sans égale, de plus de 15000 l.t. de frais. . . .
Voila ma position, monsieur le Docteur, quelque confiance que j’eusses en vos bontés, je n’aurois pas poussé l’indiscrétion jusqu’à vous importuner encore de mes plaintes, si M. Le Roi ne m’en eût pressé. Il prétend que si vous veniez aujourd’hui à l’Académie, votre présence et un mot de vous dissiperoient ces conjurations
Eripuit caelo fulmen, sceptrumque Tyrannis.
M. le roi vous prie, monsieur le Docteur, de me faire savoir si vous viendrez à l’Académie, ce soir. Parce que si l’on ne doit pas compter sur vous il ouvrira la séance par le rapport qui me concerne. Il pense qu’on ne peut trop précipiter cette affaire pour prévenir et déconcerter les projets des mal intentionnés.
Venez-donc couronner votre ouvrage, monsieur le Docteur. Vous n’ajouterez rien à tout ce que je vous dois, mais vous me mettrez à même de justifier l’honneur de votre protection. Je suis sûr que le plus grand trait d’éloquence auprès de vous, est de vous faire sentir que Le public vous devra un ètablissement utile, et que je vous devrai la tranquillité et ma gloire. Je suis avec un profond respect Monsieur le Docteur Votre tres humble et tres obeissant serviteur
La Blancherie
 
Notation: La Blancherie 27. May 1778.
